A claim for death benefits has been dismissed and claimant appeals. Deceased, a laborer wheeling rubbish, complained of pain, stopped work and was found to be suffering from a strangulated hernia, from which he shortly died. He had suffered from this hernia for over two years. The referee held that there was no accident and the Industrial Board has found that claimant failed to prove that death was due, or in any wise related, to or the result of an accident. The record sustains this finding. Decision unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.